Citation Nr: 1400620	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an earlier effective date for service connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to August 1982.

The case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In his May 2010 VA Form 9 and his December 2010 Statement in lieu of VA Form 646, the appellant submitted written requests for a video hearing before the Board.  The video hearing was scheduled for February 2011 and the Veteran was notified of the hearing time, date, and place on January 2011.  However, the Veteran did not appear for the scheduled hearing and has not submitted any explanation for his failure to appear.  Therefore, his request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

The issue of whether the November 1985 rating decision contained clear and unmistakable error (CUE) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO assigned an effective date of January 13, 1984 for service connection for schizophrenia in a November 1985 rating decision.

2.  A notice of disagreement was not filed within one year of notice of the November 1985 decision.  

3.  No additional evidence was received as to the effective date of service connection within a year of notice of the November 1985 decision.


CONCLUSION OF LAW

The November 1985 rating decision that assigned January 13, 1984, as the effective date of the grant of entitlement to service connection for schizophrenia is final and cannot be challenged via a freestanding claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the grant of the total disability rating for his schizophrenia.  He argues that he was forced out of the military in August of 1982 after being ruled incompetent to challenge his discharge due to mental illness and, therefore, he is entitled to an effective date as of his separation from the military.  He has also argued, in prior submissions to the RO, that he originally filed a claim within one year of his discharge.  

The Board granted entitlement to service connection for schizophrenia in a June 1985 decision.  Following development for the initial disability rating to be assigned, the RO assigned an effective date for service connection of January 13, 1984 in a November 1985 rating decision.  The RO determined that the Veteran was incompetent to manage his VA benefits and selected the Veteran's mother as his fiduciary at the Veteran's request.  The RO notified the Veteran via his representative, the state veterans affairs committee, of the award of service connection and effective date in a December 1985 letter.  The letter included notice of the amount of his benefits and his right to appeal the decision or submit additional evidence.  A handwritten note on the file copy of the notice letter states that the original copy of the notice letter was sent to the Veteran's mother in January 1986.  Neither the December 1985 nor January 1986 letters were returned as undeliverable.

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision.  38 C.F.R. § 20.302.  If the appeal is not initiated and perfected within the allowed time period, then the rating decision becomes final.  38 C.F.R. § 20.1103.  

The one year NOD filing statute is jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1202-03 (2011).  The Board notes that the conclusion in Percy that the NOD one year filing statute is jurisdictional was not necessary to the outcome of the case and may be dicta.  Non-jurisdictional statutory filing time limits may be tolled equitably on the basis of mental illness.  See Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004); Bove et al. v. Shinseki, 25 Vet. App. 136, 144 (2011).  In this case, the Veteran's representative and his fiduciary were sent separate, adequate notice of the November 1985 rating decision.  Neither of them were under mental disability at the time.  Either the representative and fiduciary could have filed a timely NOD had either in fact disagreed with the effective date of service connection.  See 38 C.F.R. § 20.301 (2013).  The Board finds that equitable tolling of the NOD one year time limit is not be warranted in this case.  

The Board finds that the a NOD as to the November 1985 rating decision was not filed within one year of notice being sent to the Veteran's representative or fiduciary.  No document received by VA within one year of mailing of either the December 1985 notice letter or the January 1986 notice letter expresses disagreement or a desire for appellate review as to any determination reached in the November 1985 rating decision.  

Finality may be prevented from attaching if new and material evidence is received within the one year period to file a NOD.  38 C.F.R. §§ 3.156(b) (2013).  During the appeal period, the Veteran supplied additional information regarding his marital status and his dependents.  In addition, the VA received additional medical records relating to treatment provided to the Veteran during 1985 and the Veteran underwent at least one additional VA examination for the purpose of determining his mental competency in 1986.  None of this evidence related to the correct effective date for his service-connection claim, nor did the Veteran or his representative allege that the evidence related to the effective date of his benefits.  Consequently, the Board finds that material evidence was not received by VA within one year of mailing of either the December 1985 notice letter or the January 1986 notice letter.  Consequently, the November 1985 rating decision which assigned the January 13, 1984, effective date for the grant of service connection for schizophrenia became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Once a decision on a claim becomes final, it cannot be challenged through a freestanding claim for entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  Thus, the Board is required to dismiss freestanding claims for entitlement to earlier effective dates.  Rudd, 20 Vet. App. at 299-300.  

Where assignment of an effective date has become final, a veteran can establish entitlement to an earlier effective date through a finding of CUE in the decision that assigned the effective date he seeks to challenge.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).  A valid CUE motion must allege an error with some specificity.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The Veteran has not specifically alleged CUE, though he has made general allegations of error which could be construed to raise CUE.  See, e.g., Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  However, the RO did not adjudicate whether the Veteran's pleading is sufficient to make out an allegation of CUE or whether CUE occurred in either the rating decision on appeal or in the subsequent statements of the case.  The Board refers the issue of CUE in the November 1985 rating decision back to the AOJ.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

With respect to the freestanding claim of entitlement to an earlier effective date, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).



ORDER

Entitlement to an earlier effective date for service connection for schizophrenia, paranoid type, is dismissed.




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


